Citation Nr: 0003291	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  99-00 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pulmonary 
tuberculosis.

2.  Entitlement to service connection for benign prostatic 
hypertrophy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1946 to 
September 1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The Board in February 1958 denied the veteran's claim of 
entitlement to service connection for pulmonary tuberculosis.  
The veteran did not file a Motion for Reconsideration with 
the Board and could not file a Notice of Appeal with the 
United States Court of Appeals for Veterans Claims as the 
Court was not in existence at that time.  There has been no 
motion of clear and unmistakable error in that decision.

3.  Evidence associated with the claims file since the 
February 1958 decision denying service connection for 
pulmonary tuberculosis is not so significant that all the 
evidence must be considered in order to decide fairly whether 
the veteran is entitled to service connection for pulmonary 
tuberculosis.  The evidence is essentially cumulative and 
redundant.

4.  Service medical records, including the veteran's 
separation physical examination of August 1947, do not 
contain complaints relevant to or diagnosis of benign 
prostatic hypertrophy.

5.  Post-service medical records do not indicate an initial 
diagnosis of benign prostatic hypertrophy until approximately 
fifty years after service, and there is no medical opinion 
providing a nexus between the current disorder and service.


CONCLUSIONS OF LAW

1.  The Board's February 1958 decision denying service 
connection for pulmonary tuberculosis is final.  38 U.S.C.A. 
§§ 5104, 7103(a), 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1100 (1999).

2.  New and material evidence has not been submitted to 
reopen the previously denied claim of entitlement to service 
connection for pulmonary tuberculosis.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.156(a), (c) (1999).

3.  The claim of entitlement to service connection for benign 
prostatic hypertrophy is not well grounded and there is no 
further statutory duty to assist the veteran in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for pulmonary 
tuberculosis

One issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
pulmonary tuberculosis.  The Board denied the veteran's claim 
in February 1958 on the basis that service medical records 
did not include findings substantiative of active pulmonary 
tuberculosis, although evidence did show the existence of 
instability of lesion within the presumptive period following 
service.  Additionally, the record did not reflect a then-
current diagnosis of active pulmonary tuberculosis.  At that 
time, the Board considered service medical records, an 
October 1956 statement by Dr. F.M. Valentine, and a September 
1956 report from the Cocke County Health Department.  It was 
noted that at separation, there was no evidence of any 
pertinent disability or complaints.

In that decision, it was noted that there was no evidence of 
tuberculosis during active service.  It was further noted 
that to establish service connection under VA Regulation 1086 
(E), active pulmonary tuberculosis had to be demonstrated by 
"approved" methods, including physical examination.  It was 
noted that while the unstable lesion was noted during the 
presumptive period, there was no clear evidence of activity, 
as legally required.  Development indicated that there were 
no records that could be obtained that would show activity.  
It was noted that:

service connection for pulmonary 
tuberculosis is not authorized, unless or 
until active pulmonary tuberculosis is 
diagnosed by approved methods, including 
physical examination, as contemplated by 
the cited regulation.  

It was noted that a reported positive sputum test in 1957 had 
been considered, but that the medical review included the 
opinion that "a diagnosis of active pulmonary tuberculosis 
was not justified on this isolated report."

When the Board denies a claim, the denial becomes final in 
the absence of motion for reconsideration or clear and 
unmistakable error, or if another exception to finality is 
applicable.  38 U.S.C.A. §§ 7103(a), 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 20.1100 (1999).  In the present case, the 
veteran has not filed a Motion for Reconsideration of the 
Board's 1958 decision, nor has clear and unmistakable error 
been alleged.  Moreover, he could not appeal the decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court), as the Court was not in existence at that 
time.  Therefore, the Board's February 1958 decision is 
final.

A final decision may not be reopened and readjudicated by the 
VA, except on the basis of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide the merits 
of the claim fairly.  38 C.F.R. § 3.156(a) (1999).

It has been contended that the case should be remanded as the 
RO has not considered the appropriate standard.  The Board 
disagrees, noting that the most recent supplemental statement 
of the case cited to the appropriate standard of review.

A three-pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to decide fairly the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
Hodge, 155 F.3d at 1359.  Upon reopening the claim, a 
determination must then be made as to whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  If the claim is well grounded, the claim may 
then be evaluated on the merits after ensuring that the duty 
to assist pursuant to 38 U.S.C.A. § 5107(b) (West 1991) has 
been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).

Evidence associated with the claims file since the February 
1958 decision includes various treatment records and 
statements from both VA and private physicians.  A 1976 x-ray 
of the chest showed old scarring but no diagnosis or report 
of active tuberculosis.  Indeed, none of the aforementioned 
records contains any findings that the veteran currently 
suffers from active pulmonary tuberculosis, or relates any 
such alleged condition to the veteran's active military 
service.

With the above-cited facts for consideration, the Board will 
not reopen the instant claim.  When read together with the 
veteran's contentions on appeal, the Board concludes that the 
evidence submitted or associated with the record since the 
February 1958 decision is not so significant that it must be 
considered in order to fairly decide the merits of this 
claim.  Although the evidence cited above is "new" in the 
sense that it was not of record at the time of the prior 
denial of this claim, it is not probative.  Specifically, it 
does not show a current disorder.  Hence, all of this 
evidence is essentially cumulative of evidence previously 
before the Board in February 1958.  Accordingly, it provides 
no basis to reopen the claim.

With respect to the above, the Board finds that the 
appellant's pleadings, statements of record, etc., to include 
his claim to reopen, notice of disagreement and substantive 
appeal, essentially reiterate his previously considered 
contentions with respect to the claimed disability, and as 
such are not considered to be new.  See Reid v. Derwinski, 2 
Vet. App. 312 (1992).  To the extent that the veteran 
contends that he has a disability that was either incurred in 
or aggravated during service, such statements, being in 
effect lay speculation on medical issues involving the 
presence or etiology of a disability, are not probative to 
this claim and, therefore, are deemed to be not material.  
See Pollard v. Brown, 6 Vet. App. 11 (1993) (pursuant to 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), lay testimony 
attempting to diagnose frostbite or arthritis in service held 
to not be competent evidence for such purpose, and thus not 
material); see also, Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108).

Accordingly, the Board concludes that the veteran has not 
submitted evidence which is new and material such as to form 
the basis to reopen and review the previously denied claim 
seeking entitlement to service connection for pulmonary 
tuberculosis.

VA is obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim.  See Graves v. Brown, 8 Vet. App. 
522 (1996).  However, this obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995), which depends further upon VA having 
notice that relevant evidence may exist or could be obtained.  
See also Franzen v. Brown, 9 Vet. App. 235 (1996) (sec. 
5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration).

However, in this case, there is nothing in the record that 
suggests the existence of available evidence that might 
provide a basis to reopen the aforementioned claim.  Thus, as 
the Secretary's obligation under section 5103(a) has been 
complied with, to the extent possible, further development by 
VA is not required at this time.

2. Entitlement to service connection for benign prostatic 
hypertrophy

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection requires (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well grounded claim set forth in Caluza), cert. denied sub 
nom.  Epps v. West, 118 S. Ct. 2348 (1998).

The third Caluza element can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  With regard to a showing of a chronic 
disability from service, the Court concluded in Savage that 
chronicity could be shown by "either evidence 
contemporaneous with service or the presumption period or 
evidence that is post-service or post-presumption period."  
Id.

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

The veteran's service medical records do not reflect that he 
was diagnosed with or treated for benign prostatic 
hypertrophy while in service.  He was seen during service for 
urinary complaints.  It was determined that he had cystitis, 
thought to be the typical of post-upper respiratory 
infection.  There was no indication in these evaluations of 
any prostate impairment.  Additionally, the veteran's August 
1947 separation examination did not note any relevant 
abnormalities or diagnosis.  The first diagnosis of record of 
the veteran's benign prostatic hypertrophy after service was 
in August 1996 by Dr. J. Sonner, almost fifty years after the 
veteran's separation from active duty.  An October 1996 
statement from Dr. T. Shepherd also indicated that the 
veteran had been followed for "a number of years with benign 
prostatic hyperplasia and an elevated PSA."  However, 
neither of these relevant pieces of evidence provides a link 
between the current disorder and active duty.  

Having considered the evidence of record, the Board concludes 
that the veteran has not submitted evidence sufficient to 
render his claim of service connection well grounded.  
Caluza, 7 Vet. App. at 498.  The veteran has failed to 
provide competent medical evidence which provides a nexus, as 
reflected by medical diagnosis or opinion, between the 
veteran's disability and an incurrence during service.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996) (with 
respect to medical nexus for well groundedness, the claimant 
must supply objective medical evidence to support claim); cf. 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (presentation of 
well grounded claim triggers necessity to seek medical 
evidence to verify or not verify claim provided medical 
evidence already of record supports claim on the nexus 
question).

The Board has considered the veteran's contentions on appeal 
that his current disability was incurred while in service; 
however, this evidence alone cannot meet the burden imposed 
by 38 U.S.C.A. § 5107(a) with respect to a relationship 
between the disability and his service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran's lay 
assertions will not support a finding on medical questions 
requiring special expertise or knowledge, such as diagnosis 
or causation of a disease.  Id. at 494-95.  Moreover, it is 
not shown that the veteran is competent himself based on 
medical training and professional status to render a medical 
diagnosis or opinion.  On the basis of the above findings, 
the Board can identify no basis in the record that would make 
the veteran's claim of service connection plausible or 
possible.  38 U.S.C.A. § 5107(a); see also Grottveit, 5 Vet. 
App. at 92; Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible this claim that is not currently well 
grounded on the bases of in-service occurrence and a medical 
nexus.

Accordingly, the Board must deny the veteran's claim of 
service connection for benign prostatic hypertrophy as well 
grounded.


ORDER

New and material evidence sufficient to reopen the claim for 
service connection for pulmonary tuberculosis not having been 
submitted, the benefits on appeal remain denied.

As the appellant has failed to submit a well grounded claim, 
entitlement to service connection for benign prostatic 
hypertrophy is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

